DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is a first office action on the merits, in response to the claims filed on Sep. 12, 2019.
Claims 1-20 are pending.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a system comprising a memory and a processor, claims 8 is directed to a non-transitory computer-readable storage medium, and claims 15 is directed to a method. Therefore, these claims fall within the four statutory categories of invention.
The claims recite receiving and transferring funds. Specifically, the claims recite “receive an instrument request comprising an instrument amount from a beneficiary entity, …; identify a set of supporting entities that are willing to provide supporting contribution amounts to meet the instrument amount, wherein the set of supporting entities comprises at least a first supporting entity willing to provide a first supporting contribution amount, and a second supporting entity willing to provide a second supporting contribution amount, …; transmit a conditional contract to the first supporting entity, wherein the conditional contract permits a lead entity to transfer the first supporting contribution amount from a digital wallet … address of the first supporting entity to a digital wallet … address of the beneficiary entity only after the supporting contribution amounts meet the instrument amount, and only after being digitally signed by the first supporting entity; receive a digital signature of the first supporting entity for the conditional contract transmitted to the first supporting entity; transmit a conditional contract to the second supporting entity, wherein the conditional contract permits the lead entity to transfer the second supporting contribution amount from a digital wallet … address of the second supporting entity to the digital wallet … address of the beneficiary entity only after the supporting contribution amounts meet the instrument amount, and only after being digitally signed by the second supporting entity; receive a digital signature of the second supporting entity for the conditional contract transmitted to the second supporting entity; determine that the instrument amount has been met by determining that a combination of the first supporting contribution amount, and the second supporting contribution amount meet the instrument amount; and in response to (a) determining that the instrument amount has been met, (b) receiving the digital signature of the first supporting entity, and (c) receiving the digital 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as a memory device, processing device and blockchain merely use(s) a computer as a tool to perform an abstract idea. Specifically, the memory device, processing device and blockchain perform(s) the steps or functions of “receive an instrument request comprising an instrument amount from a beneficiary entity, …; identify a set of supporting entities that are willing to provide supporting contribution amounts to meet the instrument amount, wherein the set of supporting entities comprises at least a first supporting entity willing to provide a first supporting contribution amount, and a second supporting entity willing 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a memory device, processing device and blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of receiving and transferring funds. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 8, 10, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Voorhees et al. (US 20180218176 A1).

Regarding claims 1, 8 and 15: Voorhees discloses: A system for executing, securing, and non-repudiation of pooled conditional smart contracts over a distributed blockchain network, the system comprising (see paragraphs [0041]-[0042] and Fig. 1 and Fig. 2):
a memory device (see paragraphs [0041]-[0042] and Fig. 1 and Fig. 2); and
a processing device operatively coupled to the memory device, wherein the processing device is configured to execute computer-readable program code to (see paragraphs [0041]-[0042] and Fig. 1 and Fig. 2):
receive an instrument request comprising an instrument amount from a beneficiary entity, wherein the instrument amount is backed by a specific asset (Voorhees [0112], “At S500, the system 210 receives a request from the borrowing party (e.g., through an interface provided on the device 220 associated with the borrowing party). The request may be a request to secure a loan or a line of credit in exchange for providing an asset, such as a digital asset or non-digital asset, as collateral. The request may be accompanied by the borrowing party's acceptance of one or more terms associated with a specific loan, as advertised by a lending party.” [0118], “At S550, the system 210 sends a request to the borrowing party to post one or more assets to an asset address as collateral (e.g., one or more bitcoins to bitcoin address(s)). Concurrent with the posting of one or more bitcoins, the borrowing party also creates a unique password (first unique password) to the bitcoin address(s). In one aspect, the creation of the loan requires a bitcoin address to be created with three keys mandated to be created by three unique parties, the borrower, the lender, and third party which can be the oracle 250”), (see paragraphs [0112], [0118] and Fig. 5; see also paragraphs [0119] and [0102]);
identify a set of supporting entities that are willing to provide supporting contribution amounts to meet the instrument amount, wherein the set of supporting entities comprises at least a first supporting entity willing to provide a first supporting contribution amount, and a second supporting entity willing to provide a second supporting contribution amount, and wherein the first supporting contribution amount is backed by a specific asset managed by the first supporting entity and the second supporting contribution amount is backed by a specific asset managed by the second supporting entity (Voorhees [0113], “Accordingly, a lending party may log into the system 210, browse the available requests posted by one or more borrowing parties and select one or more to engage with by accepting the associated advertised terms…” [0013], “…the platform automatically creates a “smart contract” between the interested parties (e.g., a borrower and a creditor/lender), which enables a requesting party to secure a loan or a line of credit in exchange for offering the requesting party's asset as collateral...” [0055], “Alternatively, parties to examples of smart contracts described herein are not limited to having a one-to-one contractual relationship…two or more parties may join to create a single lending party, where each may provide a portion of the loan or the line of credit, in exchange for a portion of the digital asset assigned thereto in proportion to each entity's contribution to the total amount of the loan or the line of credit. Accordingly, one-to-many, many-to-one and many-to-many contractual relationships may be established.”), (paragraphs [0111], [0049], [0013] and [0055] and Fig. 5 and related text);
transmit a conditional contract to the first supporting entity, wherein the conditional contract permits a lead entity to transfer the first supporting contribution (Voorhees [0113], “At S510, the system 210 sends the received request of the borrowing party to the lending party for approval. The system 210 may display a message on the lending party's user device 230 to request an approval of the borrowing party. At S520, the system 210 receives a confirmation from the lending party.” [0049], “The system or platform 210 can represent the system that interacts with the first user 220 and the second user 230 to finalize the terms of the smart contract and then implements the smart contract for execution on a blockchain network 290.” [0095], “Upon creating a smart contract, including creating and deploying the smart contract on a blockchain network 290, as will be described below, a lending party (e.g., through the user device 230 shown in FIG. 2) transmits capital (loan) 310 secured by digital asset(s) 312 to a borrowing party (e.g., the user device 220 shown in FIG. 2). The capital 312 may be disbursed to the borrowing party through a bank account 314 (e.g. a U.S. bank account) associated with the lending party. Prior to, concurrently with or after the disbursement of the loan 310, the borrowing party pledges digital asset(s) 312 for the disbursed loan 310”), (see paragraphs [0113], [0049] and [0095] and Fig. 5; see also paragraphs [0114], [0117]-[0120], [0095] and [0055]);
receive a digital signature of the first supporting entity for the conditional contract transmitted to the first supporting entity (Voorhees [0129], “A receiving operation 604 receives a request to sign the multisignature smart contract from a signer. The signer may be, for example, a loan participant (lender, borrower, oracle, loan manager, etc.). In an implementation, the request received in receiving operation 604 is a transaction broadcast to a blockchain network of the multisignature smart contract with a fee.” [0019], “In a multi-signature context, the system requires multiple private keys before finalizing a contract and enabling a disbursement of the underlying loan in exchange for a digital asset. For example, the system can require each party to create a unique key, which will be embedded within the final secure document. For example, in a two-party agreement, the borrowing party can be instructed to create a unique key, the lending party can be instructed to create a unique key and the system itself creates a unique key, all of which together with the contract can then be embedded within a smart contract token before the contract is securely finalized.” [0051], “In another aspect, the oracle 250 is part of multi-signature contract where, for example, the original trustees sign a contract for future release of funds only if certain conditions are met. Before any funds get released, the oracle 250 will sign the smart contract as well.”), (see paragraphs [0129], [0019], and [0051] and Fig. 5; see also paragraphs [0051], [0084]-[0088], [0117] and [0129]);
transmit a conditional contract 
receive a digital signature of the second supporting entity for the conditional contract transmitted to the second supporting entity (see paragraphs [0129], [0019], and [0051] and Fig. 5; see also paragraphs [0051], [0084]-[0088], [0117] and [0129]); 
determine that the instrument amount has been met by determining that a combination of the first supporting contribution amount, and the second supporting contribution amount meet the instrument amount (Voorhees [0114], “a lending party may select the borrowing party to lend to. Accordingly, S500, S510 and S520 in such case would reverse in a sense that at S500, the system 210 receives a request from the lending party to accept a borrowing party's request to secure a loan. At S510, the system 210 sends the received to the borrowing party for acceptance and at S520, the system 210 receives a conformation from the borrowing party.”), (see paragraphs [0113]-[0114] and [0119] and Fig. 5; see also paragraphs [0055], [0122]); and
in response to (a) determining that the instrument amount has been met (e.g., a portion of the digital asset assigned thereto in proportion to each entity's contribution to the total amount of the loan or the line of credit), (b) receiving the digital signature of the first supporting entity, and (c) receiving the digital signature of the second supporting entity, transfer (y) the first supporting contribution amount from the digital wallet blockchain address of the first supporting entity to the digital wallet blockchain address of the beneficiary entity, and (z) the second supporting contribution amount  (e.g., each may provide a portion of the loan or the line of credit) from the digital wallet blockchain address of the second supporting entity to the digital wallet blockchain address of the beneficiary entity (Voorhees [0055], “Alternatively, parties to examples of smart contracts described herein are not limited to having a one-to-one contractual relationship. ... two or more parties may join to create a single lending party, where each may provide a portion of the loan or the line of credit, in exchange for a portion of the digital asset assigned thereto in proportion to each entity's contribution to the total amount of the loan or the line of credit. Accordingly, one-to-many, many-to-one and many-to-many contractual relationships may be established.”…concurrently with or after the disbursement of the capital 310. In an example, a third party wallet provider 322 can facilitate the transfer of digital asset(s) 312 between the digital asset wallets 318 and 320.” [0051], “In another aspect, the oracle 250 is part of multi-signature contract where, for example, the original trustees sign a contract for future release of funds only if certain conditions are met. Before any funds get released, the oracle 250 will sign the smart contract as well.”), (paragraphs [0095], [0051] and [0117] and Fig. 5 and related text).

The Examiner would like to direct the Applicant’s attention that Mere duplication of parts has no patentable significance unless new and unexpected result is produced (see MPEP §2144.04 VI (B)). For example, claim 1 recites transmit a conditional contract to the first supporting entity, receive a digital signature of the first supporting entity for the conditional contract; transmit a conditional contract to the second supporting entity; receive a digital signature of the second supporting entity for the conditional contract. Therefore, the Examiner submits that the first supporting entity, has no patentable significance because the first supporting entity produces predictable results as produced by the second supporting entity.

Regarding claims 3, 10 and 17: Voorhees, discloses as shown above.
Voorhees further discloses: The system of claim 1, wherein the first supporting contribution amount and the second supporting contribution amount comprise currency-backed cryptocurrency amounts (see paragraphs [0112], [0118], [0094]-[0095] and Fig. 3).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 5, 9, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al. (US 20180218176 A1) in view of Antonopoulos (NPL: Mastering Bitcoin; publication date: December 2014).

Regarding claims 2, 9 and 16: Voorhees, discloses as shown above.
Voorhees further discloses using digital wallet blockchain address for transactions (see paragraphs [0118] and [0132]).

Voorhees does not specifically disclose: generating the digital wallet blockchain address.
However Antonopoulos discloses: The system of claim 1, wherein the processing device is further configured to execute computer-readable program code to:
generate the digital wallet blockchain address for the first supporting entity (Antonopoulos [Page 43, Section: Wallet addresses and receiving transactions], “These addresses are generated automatically and can then be used as public receiving addresses or change addresses. To get one of these addresses, you can use the getnewaddress command… Now, we can use this address to send a small amount of bitcoin to our bitcoind wallet from an external wallet (assuming you have some bitcoin in an exchange, web wallet or other bitcoind wallet held elsewhere). For this example, we will send 50 milliBits (0.050 bitcoin) to the address returned above.” [Pages 10-12, Section: Sending and receiving bitcoins] “Joe then enters the bitcoin value for the transaction, 0.10 bitcoin. He carefully checks to make sure he has entered the correct amount, as he is about to transmit money and any mistake could be costly. Finally, he presses “Send” to transmit the transaction. Joe’s mobile bitcoin wallet constructs a transaction that assigns 0.10 bitcoin to the address provided by Alice, sourcing the funds from Joe’s wallet and signing the transaction with Joe’s private keys. This tells the bitcoin network that Joe has authorized a transfer of value from one of his addresses to Alice’s new address. As the transaction is transmitted via the peer-to-peer protocol, it quickly propagates across the bitcoin network. In less than a second, most of the well-connected nodes in the network receive the transaction and see Alice’s address for the first time.”), (see also page 12, Figure 1-4. Bitcoin mobile wallet - Send bitcoin screen); 
generate the digital wallet blockchain address for the second supporting entity; and (see [Page 43, Section: Wallet addresses and receiving transactions] and [page 12, Figure 1-4. Bitcoin mobile wallet - Send bitcoin screen])
generate the digital wallet blockchain address for the beneficiary entity (see [Page 43, Section: Wallet addresses and receiving transactions] and [page 12, Figure 1-4. Bitcoin mobile wallet - Send bitcoin screen]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voorhees with Antonopoulos to include a well-known functions of blockchain, such as generating wallet address to utilize wallet addresses for a blockchain transaction to enhance security and performance.

Regarding claims 5, 12 and 19: Voorhees and Antonopoulos, discloses as shown above.
Voorhees further discloses: The system of claim 1, wherein the processing device is further configured to execute computer-readable program code to generate the digital wallet blockchain address of the first supporting entity by performing the steps of:
identifying a customer identification number associated with the first supporting entity (see paragraphs [0094]-[0096], [0132] and [0060] and Fig. 3);

Voorhees does not specifically disclose, generating key pairs.
However Antonopoulos discloses:
generating a key pair of public address generation information and of a private master seed key using an elliptic curve digital signature algorithm (see pages 68-69, section: Generating a public key; pages 89-90, section: HD wallet creation from a seed and Figure 4-10. Creating master keys and chain code from a root seed);
generating a unique individual private key for the first supporting entity by combining the private master seed key with the customer identification number associated with the first supporting entity (see pages 89-90, section: HD wallet creation 
generating the digital wallet blockchain address of the first supporting entity by combining the public address generation information with the customer identification number associated with the first supporting entity (see pages 68-69, section: Generating a public key; pages 90-91, section: Private child key derivation and Figure 4-11. Extending a parent private key to create a child private key).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Voorhees with Antonopoulos to include a well-known functions of blockchain, such as generating wallet address to utilize wallet addresses for a blockchain transaction to enhance security and performance.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable Voorhees et al. (US 20180218176 A1) in view of Antonopoulos (NPL: Mastering Bitcoin; publication date: December 2014) further in view of Liu et al. (US 6760752 B1).

Regarding claims 4, 11 and 18: Voorhees and Antonopoulos, discloses as shown above.
Voorhees further discloses: The system of claim 1, wherein the receiving the instrument request comprises: 
providing a multi-lateral private messaging system for communication between the lead entity and the beneficiary entity, wherein messaging on the multi-lateral private messaging system comprises (see paragraphs [0054], [0102] and [0105]):
publishing the message envelope to a blockchain network (see paragraph [0129], );
receiving the instrument request as the message via the multi-lateral private messaging system (see paragraphs [0049], [0053], [0054], and [0112]-[0114] and Fig. 5 and related text).

Voorhees does not specifically disclose, encrypting a message using the random symmetric key.
However Liu discloses:
generating a random symmetric key (see [Col. 2 LN 31-38] and [Col. 11 LN 5-28]); 
encrypting a message using the random symmetric key (see [Col. 1 LN 30-37] and [Col. 4 LN 8-14]);
encrypting the random symmetric key using a public key of the lead entity (see [Col. 1, LN 30-37] AND [Col. 22, LN 33-44]); 
encrypting the random symmetric key using a public key of the beneficiary entity (see [Col. 1, LN 30-37] AND [Col. 22, LN 33-44]);
packaging the random symmetric key-encrypted message, the public key of the lead entity-encrypted random symmetric key, and the public key of the beneficiary entity- encrypted random symmetric key into a message envelope (see [Col. 8, LN 45-53] and [Col. 18 LN 33 – Col. 19 LN 1-55] and Fig. 2E and related text); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Voorhees and Antonopoulos with Liu to include a well-known functions of encryption to encrypt data to enhance data security.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Voorhees et al. (US 20180218176 A1) in view of Antonopoulos (NPL: Mastering Bitcoin; publication date: December 2014) further in view of Liu et al. (US 6760752 B1) and further in view of DiCarlo (US 20150066740 A1).

Regarding claims 6 and 13: Voorhees, Antonopoulos and Liu, discloses as shown above.
Voorhees further discloses: The system of claim 1, wherein identifying a set of supporting entities that are willing to provide supporting contribution amounts to meet the instrument request further comprises: 
comparing a set of components of the instrument request to a database of previous instrument request components and associated supporting entities using [automation], wherein the previous set of components comprises tenures of previously requested instruments, instrument amounts of the previously requested instruments, time of year of the previously requested instruments, names of beneficiary entities associated with the previously requested instruments, beneficiary entity types associated with the previously requested instruments, or settlement rates associated with the previously requested instruments (see paragraphs [0035]-[0036]).

Voorhees discloses, Machine learning employed to evaluate, based on one or more of events (see paragraph [0136]).
Voorhees does not specifically disclose, analysis of a user profile data.
However DiCarlo discloses: analysis of information, a universal borrower profile, wherein the Universal Borrower Profile comprises anonymous information selected from the complete borrower profile associated with each of the at least one borrower (see abstract, paragraphs [0042], [0071], [0077] and claim 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Voorhees, Antonopoulos and Liu with DiCarlo to include a well-known function of analyzing user profile data to make a determination for a request (e.g., request for loan/capital) to enhance lender/bank performance.

Examiner Note’s:
DiCarlo further discloses, the limitations of claim 1:
receive an instrument request comprising an instrument amount from a beneficiary entity, wherein the instrument amount is backed by a specific asset (DiCarlo [0067], “In the exchange system, an example borrower (or borrower's agent) requests initial terms (e.g., a $200,000 loan with a 30 year fixed loan with a 6% reserve (interest) rate and no points). Standardized exchange documents can be used for any possible future transaction. One option for the borrower is to select a "Borrow Now" button associated to the best available rate.” [0042], “The borrower quality may include analysis of information that includes, but is not limited to, an updated credit score, 12-month mortgage payment history, borrower's age disclosure, and underwriting fraud review. The collateral quality and characteristics may include analysis of information that includes, but is not limited to, the current property value, list of current liens and priority, flood zone determination, homeowner's insurance coverage status, property collateral characteristics, property condition report and pictures, Notice of Default (NOD)/Notice of Trustee Sale (NTS) filing disclosure, and property/borrower litigation disclosure”), (see paragraphs [0066]-[0067] and [0042]);
identify a set of supporting entities that are willing to provide supporting contribution amounts to meet the instrument amount, wherein the set of supporting entities comprises at least a first supporting entity willing to provide a first supporting contribution amount, and a second supporting entity willing to provide a second supporting contribution amount, and wherein the first supporting contribution amount is backed by a specific asset managed by the first supporting entity and the second supporting contribution amount is backed by a specific asset managed by the second supporting entity (DiCarlo [0094], “the borrower has sufficient qualifications to be deserving of a loan, the borrower may elect to make their UBP available through an integrated peer to peer marketplace that allows for individuals to become lenders of a small portion of the loan balance. Individual lenders who participate will select the amount that they would like to contribute to funding the loan and the lowest return that they would accept to participate.” [0046], “In a preferred, but non-limiting embodiment, in order for a buyer 28 to participate in the auction, the registration process must be completed, which requires that investors 28 create a user account having a login and complete a Non-Disclosure Agreement (NDA), investor agreement, and investor questionnaire. Investors 28 may also be assigned an account representative and may be required to complete an agreement and agree to trustee terms, and then deposit funds into an account meeting a minimum requirement (e.g., $5,000.00).”), (see claims 17 and 18 and paragraphs [0047], [0069], [0094], [0052], and [0046]);
transmit a [contract] to the second supporting entity, wherein the conditional contract permits the lead entity to transfer the second supporting contribution amount from a digital wallet blockchain address of the second supporting entity to the digital wallet blockchain address of the beneficiary entity only after the supporting contribution amounts meet the instrument amount, and only after being digitally signed by the second supporting entity (DiCarlo [0065], “At step 712, the bidding begins and ends, and final terms are set by buyer. At step 713, the final modification is signed and, at step 714, ownership of the loan is transferred to the new buyer (bidder).” [0049], “Following the due diligence period, the buyer (institution) may wire funds to an escrow account and receive assignments. Then, one or more data files and documents relating to the purchased loans may be made available for download), (see paragraphs [0049], [0039], [0042], [0047], [0052]-[0058] and [0062]-[0064] and Fig. 5 and related text);
receive a digital signature of the second supporting entity for the conditional contract transmitted to the second supporting entity; determine that the instrument amount has been met by determining that a combination of the first supporting contribution amount, and the second supporting contribution amount meet the instrument amount (DiCarlo [0063], “a signed loan realignment service sale borrower contract must be completed (step 719).” [0064], “At closing, the seller receives the cash proceeds from the buyer in accordance with the winning bid. Simultaneously at closing, the newly restructured loan and contractual agreement is provided to the winning buyer/bidder. The borrower is immediately notified of their newly restructured terms and obligated to make payments to the winning bidder/buyer in accordance with the modified loan agreement.” [0065], “At step 712, the bidding begins and ends, and final terms are set by buyer. At step 713, the final modification is signed and, at step 714, ownership of the loan is transferred to the new buyer (bidder). If the terms of the modification terms at step 710 are not acceptable to the borrower, the method proceeds to step 715 in which the borrower exits the program.”), (see paragraphs [0049], [0039], [0042], [0047], [0052]-[0058] and [0062]-[0064] and Fig. 7 and related text)
in response to (a) determining that the instrument amount has been met, (b) receiving the digital signature of the first supporting entity, and (c) receiving the digital signature of the second supporting entity, transfer (y) the first supporting contribution amount from the digital wallet blockchain address of the first supporting entity to the digital wallet blockchain address of the beneficiary entity, and (z) the second supporting contribution amount from the digital wallet blockchain address of the second supporting entity to the digital wallet blockchain address of the beneficiary entity (DiCarlo [0065], “at step 713, the final modification is signed and, at step 714, ownership of the loan is transferred to the new buyer (bidder)” [0039], “At step 212, if the auction was successful, the assets are exchanged for payment between the seller 20 and bidder 28, and then, at step 213, the settlement company wires the funds to the institution and the assignment is executed.” [0049], “Following the due diligence period, the buyer (institution) may wire funds to an escrow account and receive assignments. Then, one or more data files and documents relating to the purchased loans may be made available for download.”), (see claims 17 and 18 and paragraphs [0056], [0047], [0059], [0069] and [0094] and Fig. 7A and related text).

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Voorhees et al. (US 20180218176 A1) in view of Antonopoulos (NPL: Mastering Bitcoin; publication date: December 2014) further in view of Liu et al. (US 6760752 B1) further in view of DiCarlo (US 20150066740 A1) and further in view of LOUGHRY (US 20130191642 A1).

Regarding claims 7, 14 and 20: Voorhees, Antonopoulos, Liu and DiCarlo, discloses as shown above.
Voorhees further discloses: The system of claim 1, wherein the processing device is further configured to execute computer-readable program code to:
generate a digital fingerprint of the conditional contract transmitted to the first supporting entity (Voorhees [0121], “at S590, the system 210 and/or the blockchain network 290 creates a unique hash for the secure smart contract and timestamps the same.”), (see paragraph [0121]);
publish the digital fingerprint of the conditional contract transmitted to the first supporting entity to a blockchain network (Voorhees [0121], “The system 210 or network 290 could also generate a timestamp and then hash the timestamp with a hash function to generate a hash code or hash value that is then included within the smart contract….At S595, the system 210 and/or the blockchain network 290 inserts the timestamped hash into a blockchain such as the bitcoin blockchain.” [claim 5], “The method of claim 4, further comprising: generating a unique hash for the smart contract; and marking the unique hash with a timestamp to be placed onto the blockchain network.”), (see paragraphs [0121]-[0122] and claim 5);
receive a notification of a repudiation of a document purporting to be the conditional contract transmitted to the first supporting entity (Voorhees [0122], “In one aspect, the system 210 includes a smart contract creator that is configured to receive the data associated with creating the smart contract. The smart contract creator can be configured to: receive a request from a first party, the request having a parameter associated with a contractual relationship, receive a confirmation from a second party comprising an acceptance of the parameter by the second party and create the smart contract on a blockchain network 290 based on the confirmation, the parameter and the contractual relationship.”), (see paragraphs [0121] and [0122]); 
compare the digital fingerprint of the document purporting to be the conditional contract transmitted to the first supporting entity to the digital fingerprint of the conditional contract transmitted to the first supporting entity to a blockchain network that is published to the blockchain network (Voorhees [0121], “The system 210 or network 290 could also generate a timestamp and then hash the timestamp with a hash function to generate a hash code or hash value that is then included within the smart contract. From the hash value, the timestamp data can be retrieved. In a sense this provides a notarization of an original copy of the contract.”), (see paragraph [0121]); and
in response to determining that the comparison does match, verify the document purporting to be the conditional contract transmitted to the first supporting entity (paragraphs [0121] and [0133]).

Voorhees discloses as shown above, creates a unique hash for the secure smart contract and verifying the unique hash to confirm that the secure smart contract is authentic (e.g., original copy of the contract).
Voorhees does not specifically disclose, generate a digital fingerprint of the document and in response to determining that the comparison of the digital fingerprint does not match, reject the document.
However LOUGHRY discloses
generate a digital fingerprint of the document purporting to be the conditional contract transmitted to the first supporting entity (see paragraph [0099] and [0114] and Fig. 7B)
compare the digital fingerprint of the document purporting to be the conditional contract transmitted to the first supporting entity to the digital fingerprint of the conditional contract transmitted to the first supporting entity to a blockchain network that is published to the blockchain network (see paragraphs [0102], [0105] and [0111] and Fig. 7B)
in response to determining that the comparison does not match, reject the document purporting to be the conditional contract transmitted to the first supporting entity (LOUGHRY [0103], “in Step S7900, it is determined that the encrypted seals or digital signatures for a particular reviewer do not match, operation of the method proceeds to Step S7950.” [0104], In Step S7950, the digital document may be rejected. Rejection of the digital document may carry with it certain additional tasks that may be executed. First, no further processing may be undertaken with regard to the digital document. The failure of the encrypted seals or digital signatures to match is an indication that the document is no longer reliable, has been altered, or may otherwise have been compromised.”), (see paragraphs [0103]-[0104] and Fig. 7B);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Voorhees, Antonopoulos, Liu and DiCarlo with LOUGHRY to include a well-known functions of comparing hash values and performing an action such as rejecting a document/transaction, if the hash values does not match to enhance security of a document/transaction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAHED ALI whose telephone number is (571)270-1085.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAHED ALI/ Examiner, Art Unit 3685
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685